                                                                    • u iv o r\ 1
           IN THE UNITED STATES DISTRICT COURT FOR                 '-H DiV.
               THE SOUTHERN DISTRICT OF GEORGIA       ^ f.'^y _q       |2:[.g
                       SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                       Case No. CR416~61


STEVEN SUTTON,


               Defendant




     Stephanie McDonald counsel of record for defendant Steven

Sutton in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and   trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



     SO ORDERED this    ?-   day of May 2019.




                               WILLIAM T. MOORE, JR., JUDGE
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
